TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2021



                                      NO. 03-21-00191-CV


                                         S. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on April 20, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.